Citation Nr: 9914158	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-42 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to May 
1994, and his DD Form 214 indicates an additional six months 
and two days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  This case has since been transferred to 
the Detroit, Michigan VARO.


REMAND

The veteran underwent a VA psychiatric examination in May 
1997, and the report of this examination indicates that he 
described ongoing outpatient psychiatric treatment at the 
Augusta, Georgia VA Medical Center (VAMC).  In this regard, 
the Board observes that the VA has constructive notice of any 
medical records corresponding to such treatment and must 
ensure that those records are included in the record on 
appeal; such records are, in contemplation of law, before the 
Board and should be included in the record.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  However, there is no 
indication from the claims file that the RO has expended 
efforts to retrieve any corresponding records to date.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Augusta, 
Georgia VAMC and request all records of 
psychiatric treatment of the veteran 
subsequent to his separation from service 
in May 1994.  All records obtained by the 
RO must be associated with the veteran's 
claims file.

2.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for paranoid schizophrenia, with 
consideration of all of the evidence of 
record.  If the determination of this 
claim remains unfavorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before the case is returned to 
the Board.

The purpose of this remand is to obtain additional 
development and adjudication, and the RO intimates no 
opinion, either factual or legal, regarding the ultimate 
outcome of this case.  No action is required of the veteran 
until he is so notified by the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









